          Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 1 of 29




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

COMMONWEALTH OF VIRGINIA, et al.,                 )
                                                  )
                      Plaintiffs,                 )
                                                  )
vs.                                               )             Case No. 1:20-cv-00242(RC)
                                                  )
DAVID S. FERRIERO, in his official capacity as    )
Archivist of the United States,                   )
                                                  )
                      Defendant,                  )
                                                  )
ALABAMA, et al.,                                  )
                                                  )
                      Intervenor Defendants.      )
                                                  /




                AMICUS BRIEF BY ORGANIZATIONS THAT ADVOCATED
                ERA RATIFICATION IN VIRGINIA, ILLINOIS, & NEVADA
                IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS




      D. Patricia Wallace                         Jon L. Mills, Stuart H. Singer, Vanessa
      D.C. Bar No. 888230375                      Tussey, & Ana Carolina Varela*
      The Wallace Law Firm PLC                    Fla. Bar Nos. 148286, 377325, 125147, &
      2920 W. Broad Street #C13                   0123069
      Richmond, VA 23230                          Joshua D. Riley
      Tel: (804) 239-9160                         D.C. Bar No. 1026900
      E-Mail: wallace@twlawplc.com                BOIES SCHILLER FLEXNER LLP
                                                  401 East Las Olas Boulevard, Suite 1200
                                                  Fort Lauderdale Florida 33301
                                                  Tel: (954) 356-0011; Fax -0022
                                                  E-mail:ssinger, jmills, jriley, vtussey,
                                                  avarela, ftleserve@bsfllp.com
                                                  *Pro Hac Vice Motions Pending

                                     Attorneys for Amici
            Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 2 of 29

                                                                                                   Case No. 1:20-CV-00242(RC)




                                                   TABLE OF CONTENTS

TABLE OF CONTENTS................................................................................................................ ii
TABLE OF AUTHORITIES ......................................................................................................... iv
INTRODUCTION .......................................................................................................................... 1
INTEREST OF AMICI CURIAE ................................................................................................... 2
SUMMARY OF ARGUMENT ...................................................................................................... 3
ARGUMENT .................................................................................................................................. 4

I.        The Plaintiff States Have Article III Standing in their Parens Patriae Capacity to Compel
          the Archivist to Perform his Ministerial Duty to Publish the ERA as the Twenty-Eighth
          Amendment ......................................................................................................................... 4

          A.         The Plaintiff States have Article III standing in their Parens Patriae capacity to
                     secure observance of the Constitutional terms under which they participate in the
                     federal system and to protect their residents’ well-being. ...................................... 5
          B.         The prudential standing concerns of the Mellon bar do not apply because the
                     Plaintiff States are not usurping the Executive Branch’s Parens Patriae role; the
                     relief sought—saying what the law is—falls squarely to the judicial branch, and
                     granting relief will not involve the court in the inner workings of a sister branch . 9

II.       The Text of Article V Mandates Inclusion of the Twenty-Eighth Amendment in the U.S.
          Constitution ....................................................................................................................... 13

          A.         Article V establishes the process to amend the Constitution and grants exclusive
                     power to the States to ratify Amendments by stating that Amendments “shall be
                     valid to All Intents and Purposes, as Part of this Constitution, when ratified by the
                     Legislatures of three fourths of the several states.” .............................................. 14
          B.         The Text of Article V contains no restrictions, conditions, or limitations on the
                     authority of three-fourths of the several States to validate an Amendment that has
                     been properly proposed ......................................................................................... 16
          C.         The debates and stated intent of the Framers support and validate the States’
                     power in the Amendment Process as written explicitly in the text of Article V .. 17

III.      The Text of Article V Explicitly Grants Legislatures the Power to Ratify but Does Not
          Grant Authority to Rescind a Ratification ........................................................................ 18

          A.         Past attempts to rescind ratifications have had no effect. ..................................... 18


                                                                      ii
            Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 3 of 29

                                                                                               Case No. 1:20-CV-00242(RC)


          B.         Allowing rescission of previous ratifications is not only contrary to the text of
                     Article V but illogically creates a chaotic system that destabilizes the process for
                     debate and evaluation by states that are considering ratification. ......................... 19
CONCLUSION ............................................................................................................................. 21
CERTIFICATE OF SERVICE ..................................................................................................... 22




                                                                    iii
            Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 4 of 29

                                                                                                Case No. 1:20-CV-00242(RC)


                                                TABLE OF AUTHORITIES



                                                                                                                                 Page(s)

Cases

Alfred L. Snapp & Son, Inc. v. Puerto Rico, ex rel. Barez,
  458 U.S. 592 (1982) ................................................................................................................ 5, 9

Aziz v. Trump,
  231 F. Supp. 3d 23 (E.D. Va. 2017) .......................................................................................... 11

Cohens v. Virginia,
  19 U.S. 264 (1821) .................................................................................................................... 11

Commonwealth of Pennsylvania v. Kleppe,
 533 F.2d 668 (D.C. Cir. 1976) ............................................................................................ 12, 13

Escoe v. Zerbst,
  295 US 490 (1935) .................................................................................................................... 14

Gutierrez de Martinez v. Lamagno,
 515 U.S. 417 (1995) .................................................................................................................. 14

Manitoba v. Bernhardt,
 923 F.3d 173 (D.C. Cir. 2019) ........................................................................................ 9, 12, 13

Marbury v. Madison,
 5 U.S. 137 (1803) ...................................................................................................................... 11

Martin v. Hunter’s Lessee,
 14 U.S. 304 (1816) .................................................................................................................... 15

Massachusetts v. Mellon,
 262 U.S. 447 (1923) ........................................................................................................ 9, 10, 11

Md. People’s Counsel v. FERC,
 760 F.2d 318 (D.C. Cir. 1985) ................................................................................................ 5, 9

Nat’l Ass’n of Home Builders v. Defenders of Wildlife,
 551 U.S. 644 (2007) .................................................................................................................. 14

State of Idaho v. Freeman,
  529 F. Supp. 1107 (D. Idaho 1981) ........................................................................................... 20

United States v. Sprague,
 282 U.S. 716 (1931) .................................................................................................................. 13

                                                                    iv
            Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 5 of 29

                                                                                                    Case No. 1:20-CV-00242(RC)


Valley Forge Christian College v. Americans United for Separation of Church and State, Inc.,
  454 U.S. 464 (1982) .................................................................................................................... 5

Constitutional Provisions

U.S. Const., Art. V ................................................................................................................. passim

Statutes

1 U.S.C. 106b .................................................................................................................................. 6

Other Authorities

W.F. Dodd, Amending the Federal Constitution,
 30 YALE L.J. 321 (1921) ........................................................................................................... 19

Bryan Garner, Shall We Abandon Shall? YOUR VOICE ABA JOURNAL (Aug. 1, 2012) ................14

Leo Kanowitz & Marilyn Klinger, Can a State Rescind Its Equal Rights Amendment
  Ratification: Who Decides and How,
  28 HASTINGS L.J. 979 (1977) .................................................................................................... 18

David Kyvig, Explicit and Authentic Acts: Amending the U.S. Constitution, 1776-2015 .............19
The Federalist No. 39 (James Madison) ....................................................................................6, 20
The Federalist No. 85 (Alexander Hamilton) ................................................................................15

Danaya C. Wright, “Great Variety of Relevant Conditions, Political, Social and Economic”: The
 Constitutionality of Congressional Deadlines on Amendment Proposals under Article V,
 28 WM. & MARY BILL RTS. J. 45 (OcT. 2019) ........................................................................... 18




                                                                        v
         Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 6 of 29




       The American Association of University Women (AAUW) of Greater Richmond, AAUW

of Illinois, AAUW of Nevada, AAUW of Virginia, the Center for Common Ground, the Chicago

Bar Association, the Chicago Foundation for Women, the Illinois State Bar Association, the

Illinois Federation of Women’s Business Clubs, Inc., Illinois NOW, the League of Women Voters

of Virginia, The McIntosh Foundation, the National Women’s Political Caucus of Virginia,

Nevadans for the ERA, Nevada NOW, Rachel’s Network, VAratifyERA, Virginia NOW, Virginia

Poor People’s Campaign, The Women’s Bar Association of Illinois, Women Matter, and the

YWCA Metropolitan Chicago (collectively, “Amici”) oppose the Motion to Dismiss by Defendant

David S. Ferriero (the “Archivist”), in his official capacity as the National Archivist, and state:

                                        INTRODUCTION

       Every proposed amendment ratified by the legislatures of three-fourths of the States has

been deemed “valid to all Intents and Purposes, as part of th[e U.S.] Constitution,” notwithstanding

attempts by some States to rescind their ratifications. This historical and reliable amendment

process was broken on January 27, 2020, when the National Archivist refused to publish the

Twenty-Eighth Amendment, known as the Equal Rights Amendment, unless “directed by final

court order.” (D.E. 1 ¶ 62 (internal quotation marks and citation omitted)).

       The Archivist now seeks to evade such final court order by arguing that Plaintiffs, the

States of Virginia, Illinois, and Nevada (collectively, the “Plaintiff States”), have not suffered

injury sufficient to confer Article III standing. The Archivist’s argument runs contrary to District

of Columbia Circuit law, which recognizes that injury to a State’s quasi-sovereign interest is

sufficient to establish Article III standing. Amici and their respective States have suffered and will

continue to suffer actual injury unless the Plaintiff States vindicate their rights, on behalf of

themselves and their residents, under the Constitution.
         Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 7 of 29

                                                                      Case No. 1:20-CV-00242(RC)


       The Archivist must recognize the Equal Rights Amendment because the unambiguous text

of Article V says that amendments “shall be valid to all Intents and Purposes, when ratified by the

Legislatures of three fourths of the several States.”

                                INTEREST OF AMICI CURIAE

       Amici curiae are non-partisan, non-governmental organizations that support inclusion of

the Equal Rights Amendment in the Constitution. Each endorsed or promoted ratification of the

Equal Rights Amendment by the legislatures of the Plaintiff States, Virginia, Illinois, and Nevada.

As such, Amici have a substantial interest in the Archivist’s certification and publication of the

Twenty-Eighth Amendment. To summarize the longer descriptions of Amici as provided in their

motion for leave to file an amicus brief:

       Amici include the grassroots movements or umbrella organizations that brought together

numerous organizations and individuals to advocate ratification of the Equal Rights Amendment

and spent considerable time and effort in educating the public and legislators about the

Amendment. Included in this grouping are Nevadans for the ERA, the Illinois Federation of

Business Women’s Clubs, VAratifyERA, and Women Matter (of Virginia), all of whom were

instrumental in achieving ratification by the legislatures of their respective states.

       Several Amici are state or local affiliates or divisions of national organizations that have

long advocated the Equal Rights Amendment. The American Association of University Women

(AAUW) of Nevada, Illinois, Virginia, and Greater Richmond view ratification as promoting their

mission of advancing equity for women and girls and have spent considerable time and effort

seeking ratification by their respective state legislatures. Since its inception, NOW has focused on

making the Equal Rights Amendment part of the Constitution, and NOW of Nevada, Illinois, and

Virginia also spent considerable time and effort seeking ratification by their respective state



                                                  2
         Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 8 of 29

                                                                        Case No. 1:20-CV-00242(RC)


legislatures. The League of Women Voters of Virginia likewise has advocated the Equal Rights

Amendment since it was proposed, and its members devoted considerable time and effort to

achieve ratification by the Virginia General Assembly.

        Among Amici are local groups that support equal rights for women. Members of the

Chicago Foundation for Women and YWCA Metropolitan Chicago invested resources into

seeking ratification of the Equal Rights Amendment by the Illinois legislature. Members of the

National Women’s Political Caucus of Virginia donated significant time and energy toward

Virginia’s ratification.

        Amici also include organizations that have long supported equal rights under the law and

included advocacy for the Equal Rights Amendment as part of their larger missions over the last

few years. The Illinois State Bar Association, the Chicago Bar Association, and the Women’s Bar

Association of Illinois all invested time and effort in achieving ratification by that State. The

Center for Common Ground and the Poor People’s Campaign of Virginia, both traditionally

focused on protecting voters’ rights, donated resources to achieving ratification in Virginia.

        Among Amici, the largest financial donor has been the McIntosh Foundation, which

awarded almost half a million dollars through its grant program to support ratification of the Equal

Rights Amendment. More generally, Rachel’s Network has supported ratification of the Equal

Rights Amendment.

                                   SUMMARY OF ARGUMENT

        The Plaintiff States have parens patriae standing to sue the Archivist. Amici, whose

members include residents of the States of Nevada, Illinois, and Virginia, support the role of the

Plaintiff States as parens patriae in this matter. Plaintiff States and their residents will suffer actual

injury by the Archivist’s failure to implement the clear textual mandate of Article V. Where, as



                                                    3
             Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 9 of 29

                                                                        Case No. 1:20-CV-00242(RC)


  here, a federal official’s refusal to perform a ministerial function violates the States’ authority

  under the Constitution, the States are entitled to vindicate their authority through the courts.

            No amendment that has been ratified by the legislatures of three-fourths of the States has

  failed to become part of the Constitution. The unambiguous text of Article V mandates that the

  Equal Rights Amendment, after ratification by the legislatures of three-fourths of the States,

  become the Twenty-Eighth Amendment to the United States Constitution.                         Amici’s

  straightforward interpretation of the text of Article V is that, upon final state action, an amendment

  automatically becomes part of the Constitution. The language is clear that an amendment “shall

  be valid to all Intents and Purposes, when ratified by the Legislatures of three fourths of the several

  States.”

            An amendment has never been excluded from the Constitution because of a State’s attempt

 to rescind its ratification. The disavowal of New Jersey’s and Ohio’s efforts to rescind their

 ratifications of the Fourteenth Amendment in 1868 represents the rational and preponderant view

 of rescissions. Allowing rescissions would upend the process, making it unpredictable and

 allowing one State to thwart the efforts of others to amend the Constitution.

                                              ARGUMENT

I.          The Plaintiff States Have Article III Standing in their Parens Patriae Capacity to
            Compel the Archivist to Perform his Ministerial Duty to Publish the ERA as the
            Twenty-Eighth Amendment

            Comprised in large part of residents of the Plaintiff States, Amici are uniquely suited to

     show that the Plaintiff States have standing in their parens patriae capacity to secure observance

     of their rights within the federal system and protect the well-being of their residents. 1 For the



  1
    Amici believe that the Plaintiff States have suffered direct injury sufficient to confer Article III
  standing but defer to the States to make that argument.

                                                     4
        Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 10 of 29

                                                                      Case No. 1:20-CV-00242(RC)


following reasons and those provided in the Plaintiff States’ briefs, the Court should find that the

Plaintiff States have parens patriae standing.

       A.      The Plaintiff States have Article III standing in their Parens Patriae capacity to
               secure observance of the Constitutional terms under which they participate in the
               federal system and to protect their residents’ well-being.

       Contrary to the Archivist’s arguments (DE 29-1 at pp. 8-11), the Plaintiff States have

suffered and will continue to suffer actual, concrete injury sufficient to confer Article III standing.

Of particular importance to Amici, the Plaintiff States are suffering these injuries in their parens

patriae capacity, as representatives of their residents, including many members of Amici

organizations. Under District of Columbia Circuit precedent, injury to a state in its parens patriae

capacity is sufficient to confer Article III standing. See Md. People’s Counsel v. FERC, 760 F.2d

318, 320 (D.C. Cir. 1985) (Scalia, J.) (quoting Valley Forge Christian College v. Americans United

for Separation of Church and State, Inc., 454 U.S. 464, 472 (1982)) (“It is unquestionable that a

state, in its parens patriae capacity, does qualify as ‘personally . . . suffer[ing] some actual or

threatened injury.’”). Because the Plaintiff States have been injured in their parens patriae

capacity, they have Article III standing, and the Court should take jurisdiction.

       To proceed as parens patriae, a state must assert an injury “to what has been characterized

as a ‘quasi-sovereign’ interest.” Alfred L. Snapp & Son, Inc. v. Puerto Rico, ex rel. Barez, 458

U.S. 592, 601 (1982). Quasi-sovereign interests typically fall into one or both of two categories:

(1) a State’s interest in “securing observance of the terms under which it participates in the federal

system” and (2) a State’s interest in the general well-being of its residents. Id. at 607-08. When

determining whether an interest is quasi-sovereign, courts should consider “whether the injury is

one that the State, if it could, would likely attempt to address through its sovereign lawmaking

powers.” Id. at 607. The Supreme Court has explicitly recognized that a State’s interest “in

securing residents from the harmful effects of discrimination” is quasi-sovereign. Id. at 609.
                                                  5
        Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 11 of 29

                                                                     Case No. 1:20-CV-00242(RC)


       Plaintiff States’ interests here are clearly quasi-sovereign. This action seeks to secure the

terms under which the States participate in the federal system, specifically, the observance of the

text of Article V of the Constitution. As discussed further in Part II below, the text of Article V

gives States the exclusive authority to determine whether an amendment becomes part of the

Constitution. It says: “Amendments . . . shall be valid to all Intents and Purposes, as Part of this

Constitution, when ratified by the Legislatures of three fourths of the several States[.]” By

operation of Article V, a proposed amendment automatically becomes part of the Constitution

once ratified by the legislature of the last State necessary to reach the three-fourths threshold. As

the Archivist himself acknowledged in a letter to Congresswoman Carolyn Maloney, dated

October 25, 2012, and attached as Exhibit A, the transition from proposed amendment to

amendment is certain. In that letter, the Archivist states: “Under the authority of [1 U.S.C. 106b],

once [the National Archives and Records Administration] receives at least 38 state ratifications of

a proposed Constitutional Amendment, NARA publishes the amendment along with a certification

of the ratifications and it becomes part of the Constitution[.]” The Federal Government has no

Constitutional role in deciding whether an amendment should be ratified and, therefore, no part in

deciding whether a proposed amendment is ultimately made part of the Constitution. Further, the

Executive Branch has no role whatsoever in the amendment process other than to publish the

amendment along with a certification of the ratifications. The Archivist’s refusal to publish the

Twenty-Eighth Amendment constitutes a breach of the States’ authority under Article V. His

refusal constitutes an incursion into the quasi-sovereign powers of the States vis-à-vis the Federal

Government and degrades the power of three-fourths of the States to bind the entire nation. 2



2
  In Federalist No. 39, Madison described the amendment process as both national and federal.
See        Federalist       No.       39       (James     Madison),        available       at
https://avalon.law.yale.edu/18th_century/fed39.asp. According to Madison, the process is
                                                 6
        Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 12 of 29

                                                                        Case No. 1:20-CV-00242(RC)


Through this action, the Plaintiff States seek to remedy that breach and, by doing so, secure the

terms under which they participate in the federal system.

        The interests at stake here also fall in the second category of interests deemed quasi-

sovereign: States’ interest in their residents’ well-being. Not only the States but also their residents

have an interest in securing observance of Article V of the Constitution. Amici’s work in achieving

their States’ ratification of the Twenty-Eighth Amendment perfectly illustrates this point. Amici

invested considerable time, energy, professional skills, or funds in the campaigns to ratify the

Equal Rights Amendment. The Archivist, by refusing to publish the Twenty-Eighth Amendment,

has single-handedly destroyed the value of Amici’s labor and the campaign work of other residents

of Plaintiff States. Prospectively, the Archivist’s failure to perform his statutorily mandated

ministerial duty effectively destroys the voice of citizens in the democratic process. If he is

allowed to pick and choose which amendments to publish, as he has done with the Twenty-Eighth

Amendment, he eliminates the decision-making authority Article V assigns to the State legislatures

and, consequently, renders nugatory the voices of the people who elect legislators.

        Plaintiff States also have a quasi-sovereign interest in protecting their residents against the

harmful effects of discrimination. Plaintiff States ratified the Equal Rights Amendment as a

national remedy against the harmful effects of sex discrimination. Without the Twenty-Eighth

Amendment, Plaintiff States’ protections extend only to their borders. Residents are not protected

when they leave Plaintiff States or enter federal facilities, such as military bases within their States,

and there is no affirmation in the United States’ foundational document that discrimination on

account of sex is illegal. No number of state laws, state constitutional provisions, or even federal



national because three-fourths of the States could bind the entire nation. Conversely, the process
is federal because Article V designates a proportion of the States, not a proportion of citizens
generally, needed to effect amendment.

                                                   7
        Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 13 of 29

                                                                     Case No. 1:20-CV-00242(RC)


laws can express the importance of equality to the United States in the way that an amendment to

the Constitution does. Where the Twenty-Eighth Amendment is treated as a valid part of the

Constitution, it will be an effective tool against discrimination. Where the Amendment’s validity

is doubted, however, States and the Federal Government may not begin to bring themselves into

compliance with its mandate against sex discrimination. These States and the Federal Government

will use the Archivist’s failure to publish the Twenty-Eighth Amendment as an excuse for not

complying with the Twenty-Eighth Amendment. By seeking to remove any doubt as to the status

of the Twenty-Eighth Amendment, the Plaintiff States are vindicating their quasi-sovereign

interest in ending the harmful effects of discrimination.

       That the interests pursued by the Plaintiff States are quasi-sovereign is corroborated by the

fact that the injury—the harmful effects of discrimination on account of sex—is one that the States

would attempt to address through their sovereign lawmaking powers. Plaintiff States, acting

through their sovereign legislative powers, ratified the Equal Rights Amendment as one way to

diminish the harmful effects of sex discrimination. Through their sovereign powers, the Plaintiff

States of Virginia and Illinois have added equal rights amendments to their constitutions, and

Nevada could. (D.E. 29-1 at pp.10-11). The interests at stake here are quasi-sovereign because

the injuries are ones that the Plaintiff States’ legislatures have addressed or have the authority to

address through their sovereign lawmaking powers.

        For these reasons, the Court should hold that the Plaintiff States’ injuries are sufficient to

confer Article III standing.




                                                  8
        Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 14 of 29

                                                                     Case No. 1:20-CV-00242(RC)


       B.      The prudential standing concerns of the Mellon bar do not apply because the
               Plaintiff States are not usurping the Executive Branch’s Parens Patriae role; the
               relief sought—saying what the law is—falls squarely to the judicial branch, and
               granting relief will not involve the court in the inner workings of a sister branch

       Although, as here, injury to a State’s quasi-sovereign interests satisfies Article III, a State

cannot ordinarily bring a parens patriae suit against the federal government to protect its residents

from the operation of federal statutes. See Massachusetts v. Mellon, 262 U.S. 447, 485-86. (1923).

This limitation “speaks to prudential, not Article III, standing.” Manitoba v. Bernhardt, 923 F.3d

173, 180 (D.C. Cir. 2019); see also Md. People’s Counsel, 760 F.2d at 321-22. Its purpose is “to

prevent a State from encroaching on the federal government’s power.” Manitoba, 923 F.3d at 180.

Courts, including the District of Columbia Circuit, have derived from Mellon a general rule barring

State parens patriae suits against the Federal Government. See id.at 176 (quoting Snapp, 458 U.S.

592, 610 n.16). This general rule, however, does not apply here because (1) the Plaintiff States

are not usurping the Federal Government’s parens patriae role, (2) the relief sought falls squarely

within the province of the Judicial Branch, and (3) granting the requested relief will not involve

the Court in the inner workings of the Executive Branch.

       The chief concern of the Mellon Court was “protecting the powers of the federal

government vis-à-vis the states,” specifically, preventing States from usurping the Federal

Government’s parens patriae role. Md. People’s Counsel, 760 F.2d at 321. In Mellon, the

Commonwealth of Massachusetts, in its parens patriae capacity, sought to declare unconstitutional

a federal statute called the Maternity Act. Congress and the Senate, including the representatives

from Massachusetts, and the President of the United States—all accountable to the citizens of

Massachusetts—participated in making the Maternity Act a federal law.                 If citizens of

Massachusetts were unhappy with the Act, their remedy lay in the democratic processes of

lobbying their representatives or voting them out of office. Notwithstanding the availability of


                                                 9
        Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 15 of 29

                                                                   Case No. 1:20-CV-00242(RC)


this remedy, Massachusetts in its parens patriae capacity sued the Federal Government. In other

words, the State was attempting to use an Article III Court to usurp the power of Congress and the

President in their capacities as representatives of all U.S. citizens, including those of

Massachusetts. By doing so, Massachusetts invaded the relationship between its citizens and the

Federal Government and encroached on the Federal Government’s powers. The Supreme Court

held that the Commonwealth of Massachusetts was prohibited from challenging an act of

Congress. See Mellon, 262 U.S. at 485. The Court’s reasoning was obvious: because citizens of

a State are also citizens of the United States, “[i]t cannot be conceded that a State, as parens

patriae, may institute judicial proceedings to protect citizens of the United States from the

operation of the statutes thereof.” Id.

       The Plaintiff States here are not attempting to usurp the parens patriae role of the Federal

Government. Unlike the circumstances before the Court in Mellon, the Plaintiff States are not

challenging an action the Constitution assigns to the representative branches of the Federal

Government. The residents of the Plaintiff States have no remedy through the democratic

processes of lobbying and voting their federal representatives out of office. Here, their only

remedy is the Plaintiff States’ lawsuit on their behalf. Moreover, the Federal Government has

suffered no injury that would allow it to step in as parens patriae to vindicate the rights of its

citizens under Article V. Neither Congress nor the Executive Branch has a role in the ratification

process. Solely the States have the power to ratify a proposed amendment, and, therefore, solely

the States have the power and duty to protect their residents in connection with the ratification

process. This lawsuit does not diminish federal power: there was no federal power in the

ratification process that could be diminished.




                                                 10
        Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 16 of 29

                                                                    Case No. 1:20-CV-00242(RC)


       The Plaintiff States’ challenge to the Archivist’s refusal to publish the Twenty-Eighth

Amendment falls within the type of action the Mellon Court contemplated as falling outside the

general proscription against States, in their parens patriae capacity, suing the Federal Government.

In Mellon, the Court drew a distinction between challenging the constitutionality of a statute, like

the suit before it, from challenging the enforcement of such a statute. See id. (observing that the

Court “need not go so far as to say that a state may never intervene by suit to protect its citizens

against any form of enforcement of unconstitutional acts of Congress”). Elsewhere in its decision,

the Court noted that it was “not now speaking of the merely ministerial duties of officials.” Id. at

488. This distinction makes sense and explains why the Eastern District of Virginia held that the

State in its parens patriae capacity had standing to sue the President to challenge the

Constitutionality of an Executive Order. See Aziz v. Trump, 231 F. Supp. 3d 23 (E.D. Va. 2017).

The case for allowing the Plaintiff States to proceed parens patriae is even more compelling here

than it was in Aziz. In Aziz, the plaintiff was challenging the constitutionality of an Executive

Order promulgated by an elected official. Here, by contrast, the Plaintiff States seek an order

directing an Executive Branch official to perform the ministerial task of publishing the Twenty-

Eighth Amendment.

       The Plaintiff States seek to have the Court declare what the law is, a function squarely

within the province of the Judicial Branch. See Marbury v. Madison, 5 U.S. 137 (1803); Cohens

v. Virginia, 19 U.S. 264, 404 (1821) (Marshall, J.) (observing, “[w]e have no more right to decline

the exercise of jurisdiction which is given than to usurp that which is not given”). If the Court

concludes that the Equal Rights Amendment is, in the words of Article V, “valid to all Intents and

Purposes, as Part of th[e] Constitution,” then the Archivist must perform his statutorily mandated

duty of publishing the Twenty-Eighth Amendment. If the Court concludes that the Equal Rights



                                                11
        Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 17 of 29

                                                                    Case No. 1:20-CV-00242(RC)


Amendment is not “valid to all Intents and Purposes, as Part of th[e] Constitution,” then the

Archivist has no duty to publish it.

       By contrast, if the Court does not take jurisdiction, it is allowing the Executive Branch to

usurp the Judicial Branch’s role of saying what the law is. As the Archivist explains in his

Memorandum, the Department of Justice Office of Legal Counsel issued its interpretation of

Article V, and in reliance on that opinion, the Archivist refuses to perform the ministerial duty of

publishing the Twenty-Eighth Amendment. (D.E. 29-1 at p.1). If this matter ends there, the

Executive Branch will have not only intruded into the Constitutional amendment process, where

it has no authority, but also invaded the province of the Courts.

       The Court’s granting the relief requested by the Plaintiff States will not involve it in the

inner workings of the Executive Branch. The relief sought here, to declare what the law is and

direct compliance with it, distinguishes this suit from the District of Columbia Circuit cases cited

by the Archivist. See Manitoba, 923 F.3d 173; Commonwealth of Pennsylvania v. Kleppe, 533

F.2d 668 (D.C. Cir. 1976). In Manitoba, Missouri sued the federal Bureau of Reclamation to

challenge that agency’s Environmental Impact Statements on the grounds that they “‘did not

properly account for cumulative effects of water withdrawal from the Missouri River.’” Manitoba,

923 F.3d at 177. If the Court took jurisdiction over Missouri’s complaint, it would necessarily

have involved itself in the discretionary decision-making of the Bureau of Reclamation. Similarly,

had the Court in Kleppe accepted jurisdiction, it would have deeply involved itself in second-

guessing a federal agency in its operation and risked substituting the Court’s judgment for that of

the Small Business Administration. In Kleppe, the Commonwealth of Pennsylvania challenged

the SBA’s classification of specific areas ravaged by Hurricane Agnes and sought to have the

district court force the SBA into continuing its work. Kleppe, 533 F.2d at 679. The Circuit Court



                                                12
              Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 18 of 29

                                                                          Case No. 1:20-CV-00242(RC)


      affirmed dismissal in part because the state’s claims “would take us very far into the internal

      workings of a federal agency.” Id. at 680. Unlike the situations before the court in Manitoba and

  Kleppe, which both involved the inner workings and decision-making of the defending federal

  agencies, the Plaintiff States here simply ask the Court to interpret Article V and issue an order,

  based on that interpretation, to direct the Archivist to publish the Twenty-Eighth Amendment. The

  issues before the Court do not involve it in the inner workings of a sister branch.

             For these reasons, the Court should hold that the prudential considerations of the Mellon

  bar do not apply to the Plaintiff States’ claims.

II.          The Text of Article V Mandates Inclusion of the Twenty-Eighth Amendment in the
             U.S. Constitution

             Whenever a proposed amendment has been ratified by the legislatures of three-fourths of

      the States, in accordance with Article V of the Constitution, it has always become “valid to all

      Intents and Purposes, as Part of th[e] Constitution.” The Equal Rights Amendment should be

      treated no differently.

             In United States v. Sprague, 282 U.S. 716, 730 (1931), the Court found Article V to be

      “clear in statement and in meaning” and without any ambiguity. Id. at 730. Accordingly, the

      Court must interpret Article V as it is “understood by the voters; [as] its words and phrases [are]

      used in their normal and ordinary as distinguished from technical meaning; where the intention is

      clear there is no room for construction and no excuse for interpolation or addition.” Id. at 731. If

      we adhere to the instructions of Sprague, the Equal Rights Amendment became the Twenty-Eighth

      Amendment on January 27, 2020, when it was ratified by the last State necessary to achieve

      approval by the legislatures of three-fourths of the States. The text of Article V mandates that a




                                                      13
        Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 19 of 29

                                                                     Case No. 1:20-CV-00242(RC)


proposed amendment automatically become valid as part of the Constitution once ratified by the

requisite number of States. 3

       A.      Article V establishes the process to amend the Constitution and grants exclusive
               power to the States to ratify Amendments by stating that Amendments “shall be
               valid to All Intents and Purposes, as Part of this Constitution, when ratified by the
               Legislatures of three fourths of the several states.”

       Article V states that “Amendments . . . shall be valid to all Intents and Purposes, as Part of

this Constitution, when ratified by the Legislatures of three fourths of the several States.”

(emphasis added). If we give the word “shall” its ordinary meaning, Article V guarantees that a

proposed amendment becomes part of the Constitution automatically once ratified by the

legislature of the last State necessary to reach the three-fourths threshold, currently 38 of the 50

States. As commonly used today, “shall” expresses “what is mandatory.” See Shall, Merriam-

Webster, available at <https://www.merriam-webster.com/dictionary/shall>.            Attorneys and

courts likewise treat “shall” as expressing command. For example, Black’s Law Dictionary, ninth

edition, offers five meanings for “shall,” but only the mandatory sense of the word is what “drafters

typically intend and . . . courts typically uphold.” Bryan Garner, Shall We Abandon Shall? YOUR

VOICE ABA JOURNAL (Aug. 1, 2012). No less a source than the Supreme Court confirms that

“shall” typically expresses command. See Nat’l Ass’n of Home Builders v. Defenders of Wildlife,

551 U.S. 644, 661 (2007) (collecting cases and explaining, where statute used “shall,” it was “by

its terms . . . mandatory”); Gutierrez de Martinez v. Lamagno, 515 U.S. 417, 432 n.9 (1995) (noting

that “‘shall’ generally means ‘must’”); Escoe v. Zerbst, 295 US 490, 493 (1935) (observing that



3
  Notably absent from Article V is any authorization to impose additional obstacles on the
amendment process—including deadlines to ratification. Anticipating that the Plaintiff States will
thoroughly address the argument that Article V impliedly authorizes Congress to impose deadlines,
Amici are limiting their focus here to the text of Article V and their understanding of its meaning.



                                                 14
        Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 20 of 29

                                                                      Case No. 1:20-CV-00242(RC)


“shall” is “language of command”); Martin v. Hunter’s Lessee, 14 U.S. 304, 314 (1816) (“The

word shall, is a sign of the future tense, and implies an imperative mandate, obligatory upon those

to whom it is addressed.”) (emphasis in original).

       The Framers also understood that “shall” in Article V expressed command. Contending

that “shall” was mandatory, Alexander Hamilton argued that a different clause in Article V

required Congress to call a constitutional convention if so requested by the requisite number of

States. Hamilton defined “shall” in Federalist No. 85:

               By the fifth article of the plan, the congress will be obliged . . . to
               call a convention for proposing amendments. . . . The words of this
               article are peremptory. The Congress “shall call a convention.”
               Nothing in this particular is left to the discretion of that body. . . .
               We may safely rely on the disposition of the state legislatures to
               erect barriers against the encroachments of the national authority.

The Federalist Papers No. 85, The Avalon Project at Yale Law School, available at

<https://avalon.law.yale.edu/18th_century/fed85.asp>.

       Whether interpreted as we do today or as the Founders did in the late eighteenth century,

the clause, “Amendments . . . shall be valid to all Intents and Purposes, as part of this Constitution,

when ratified by the Legislatures of three fourths of the several States” leaves no room for

discretion. Just as the Founders and the original ratifying States could “safely rely” on “shall” as

obliging Congress to call a convention, Amici and others today should be able to “safely rely” on

“shall” as mandating the addition of the Twenty-Eighth Amendment to the Constitution. Article

V leaves nothing to the discretion of Congress or, for that matter, the Executive Branch, which is

not even mentioned. Because “shall” means “shall,” the Equal Rights Amendment, ratified by the

legislatures of three-fourths of the States, is the Twenty-Eighth Amendment to the Constitution.




                                                  15
        Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 21 of 29

                                                                       Case No. 1:20-CV-00242(RC)


        B.        The Text of Article V contains no restrictions, conditions, or limitations on the
                  authority of three-fourths of the several States to validate an Amendment that has
                  been properly proposed

        Any doubt that “shall” requires inclusion of the Twenty-Eighth Amendment to the

Constitution is dispelled by recourse to the complete text of Article V. Article V states in its

entirety:

                  The Congress, whenever two thirds of both Houses shall deem it
                  necessary, shall propose Amendments to this Constitution, or on the
                  Application of the Legislatures of two thirds of the several States,
                  shall call a Convention for proposing Amendments, which, in either
                  Case, shall be valid to all Intents and Purposes, as Part of this
                  Constitution, when ratified by the Legislatures of three fourths of
                  the several States, or by Conventions in three fourths thereof, as the
                  one or the other Mode of Ratification may be proposed by the
                  Congress; Provided that no Amendment which may be made prior
                  to the Year One thousand eight hundred and eight shall in any
                  Manner affect the first and fourth Clauses in the Ninth Section of
                  the first Article; and that no State, without its Consent, shall be
                  deprived of its equal Suffrage in the Senate.

This text makes clear that there are only two actors in the amendment process: Congress and the

States. The role of each is explicitly defined. Congress has the power to propose amendments, call

a convention upon the application of the legislatures of two-thirds of the States, and propose the

mode of ratification. The States may require Congress to call a Convention, and only the States

have the power to accept or reject any proposed amendment. Article V speaks of no other powers.

It is so unambiguous that the powers it grants can be summarized in a short chart:

                                                                                  Executive
                            Power                       Congress     States
                                                                                   Branch
            Propose amendments
            Call a convention to propose
            amendments
            Apply for a convention
            Ratify a proposed amendment
            Propose the mode of ratification
            Any other power


                                                   16
        Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 22 of 29

                                                                    Case No. 1:20-CV-00242(RC)


       The impact of the States’ exercising these powers is certain: ratification by legislatures of

three-fourths of the States requires that the Amendment “be valid to all Intents and Purposes, as

part of this Constitution.” State legislatures, not Congress and certainly not the Executive Branch,

have the power to add or decline to add a proposed amendment to the Constitution. Because

legislatures of three-fourths of the States have ratified the Equal Rights Amendment, it is the

Twenty-Eighth Amendment to the Constitution.

       C.      The debates and stated intent of the Framers support and validate the States’
               power in the Amendment Process as written explicitly in the text of Article V

       We do not need to go further than the plain language of Article V to know that an

amendment, once ratified by the legislatures of three-fourths of the States, is valid as part of the

Constitution. If we do look behind the text, though, we see that this reading comports with what

we know of the Framers’ intent and embodies one of the many compromises reached to secure

ratification of the Constitution.

       That Congress had any role in the amendment process came about by virtue of a

compromise among the delegates to the Constitutional Convention, which began in Philadelphia

on May 25, 1787. During the first week of the Convention, Edmund Randolph presented the

Virginia Plan, which was drafted by fellow Virginian James Madison. After cataloging several

defects of the Articles of Confederation, Randolph offered 15 resolutions, including the following

regarding amendment:

               Resd. [Resolved] that provision ought to be made for the
               amendment of the Articles of Union whensoever it shall seem
               necessary, and that the assent of the National Legislature ought not
               to be required thereto.

Madison Debates May 29, The Avalon Project at Yale Law School, available at

<hhttps://avalon.law.yale.edu/18th_century/debates_529.asp> (emphasis added). The Virginians

did not want the national government to have any role in the amendment process. Virginia’s Anti-

                                                17
           Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 23 of 29

                                                                        Case No. 1:20-CV-00242(RC)


   Federalists feared the national government would hoard or use its amendment power to maintain

   or increase its power at the expense of the States’ sovereignty. See Danaya C. Wright, “Great

   Variety of Relevant Conditions, Political, Social and Economic”: The Constitutionality of

   Congressional Deadlines on Amendment Proposals under Article V, 28 WM. & MARY BILL RTS.

   J. 45, 60-61 (Oct. 2019). Alexander Hamilton and other Federalists, by contrast, feared that the

   national government would perceive problems in the Constitution but not be able to convince

   States to propose the necessary changes. A compromise was reached. See id. The power to

   propose amendments was given to Congress, but, as discussed above, the States retained the power

   to insist on a constitutional convention, and, most importantly for our purposes, the States retained

   the exclusive power to approve proposed amendments.

          Undermining States’ power to ratify by refusing to publish the Twenty-Eighth Amendment

   goes against the plain language of Article V, which makes such power absolute and irreversible.

   The Court should deny Defendant’s Motion to Dismiss and direct him to comply with the

   Constitution and his statutory duties.

III.      The Text of Article V Explicitly Grants Legislatures the Power to Ratify but Does
          Not Grant Authority to Rescind a Ratification

          The Archivist seeks to avoid the issue of whether States have the power to rescind their

   ratifications of the Equal Rights Amendment. The text of Article V gives States no such power,

   and States’ prior attempts to retract a ratification have been summarily ignored.

          A.      Past attempts to rescind ratifications have had no effect.

          States’ attempts to rescind their ratifications of the Fourteenth, Fifteenth, and Nineteenth

   Amendments had no force. These amendments became valid as part of the Constitution upon

   ratification by the legislature of the last State necessary to reach the three-fourths threshold,

   counting all States that had ratified, even those that had attempted to rescind ratification. See Leo


                                                    18
        Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 24 of 29

                                                                    Case No. 1:20-CV-00242(RC)


Kanowitz & Marilyn Klinger, Can a State Rescind Its Equal Rights Amendment Ratification: Who

Decides and How, 28 HASTINGS L.J. 979, 999-1000 (1977). When the Fourteenth Amendment

was presented to the States in 1866, amendment required ratification by the legislatures of twenty-

eight states. By June 15, 1867, twenty-two of the needed States had ratified it, including Ohio and

New Jersey. Before any other State ratified the amendment, Ohio and New Jersey attempted to

rescind their ratifications.   By July 9, 1868, six more States had ratified the Fourteenth

Amendment, bringing the total number of ratifications, if Ohio and New Jersey were included, to

the necessary twenty-eight. Congress and the Secretary of State disregarded Ohio and New

Jersey’s attempts to rescind their approval and confirmed adoption of the amendment effective

July 9, 1868. See W. F. Dodd, Amending the Federal Constitution, 30 YALE L.J. 321, 346 (1921). 4

Attempted rescissions of later proposed amendments met similar fates. In 1869, New York

attempted to rescind its ratification of the Fifteenth Amendment. See id. Nonetheless, it was

deemed a ratifying state. See id. In 1920, Tennessee attempted to rescind the Nineteenth

Amendment, but the Secretary of State promulgated it with no question directed to Congress. See

David Kyvig, Explicit and Authentic Acts: Amending the U.S. Constitution, 1776-2015 at 182,

1000 (1996): 16 Stat. 1131 (1870).

       B.      Allowing rescission of previous ratifications is not only contrary to the text of
               Article V but illogically creates a chaotic system that destabilizes the process for
               debate and evaluation by states that are considering ratification.

       As discussed above, Article V vests the States with the exclusive power to ratify proposed

amendments, and once the legislatures of three-fourths of the States have ratified an amendment,

it automatically becomes “valid to all Intents and Purposes, as Part of th[e] Constitution.” There


4
 Until 1950, the Secretary of State was responsible for certifying amendments. See National
Archives and Records Administration, Constitutional Amendment Process, available at
<https://www.archives.gov/federal-register/constitution>.

                                                19
          Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 25 of 29

                                                                       Case No. 1:20-CV-00242(RC)


is no room in this design for States to rescind. Once a State legislative body has ratified an

amendment pursuant to Article V, its constitutional role is complete. 5

          An implied power to rescind ratifications is simply unmanageable, and it would weaken

the democratic process. The mere possibility of rescission would discourage later ratifications

altogether. Legislators and citizens, like those who participated in Amici’s ratification efforts,

would not be able to rely on the finality of ratification. Where legislators and citizens cannot rely

on prior ratifications, they cannot calculate whether to invest time, capital, and good will into

advocating ratification of an amendment. If a State can rescind its ratification at any moment and

upset the entire national process, there would be little point in working toward amending the

Constitution.     Allowing rescissions would be at odds with the “national” nature of amendment 6

because an implied power of rescission would grant a few calculating States the power to exert

tyrannical control over the entire amendment process by timing their ratifications and subsequent

rescissions.

          This does not leave States without recourse. Should a State regret its approval of an

amendment, its remedy is ratifying a subsequent, corrective amendment. We saw this with the

Prohibition Amendment.        On January 16, 1919, the final State necessary to complete the

amendment process ratified the Prohibition Amendment, and it immediately became the

Eighteenth Amendment. Within less than five years, the United States and the States recognized




5
  Inconsistent with the unambiguous text of Article V and the Framers’ design, an Idaho district
court read Article V as implying that States had the power to rescind ratification if done prior to
ratification by three-fourths of the states. See State of Idaho v. Freeman, 529 F. Supp. 1107, 1150
(D. Idaho 1981) (vacated as moot and remanded for dismissal, 459 U.S. 809 (1982)). This case is
inconsistent with the text of Article V and the history of attempted rescissions of prior ratifications.
6
    See Federalist No. 39, discussed above at note 2.

                                                  20
       Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 26 of 29

                                                                    Case No. 1:20-CV-00242(RC)


their mistake. On December 5, 1933, upon ratification by the legislatures of three-fourths of the

States, the Twenty-First Amendment repealed the Prohibition Amendment.

       To permit a single State to undermine its sister States’ power to ratify violates the balance

of power among the States and the Federal Government, and it denies States the benefit of the

bargain they struck when joining the Union. The Court should deny Defendant’s Motion to

Dismiss and direct him to comply with the Constitution and his statutory duties.

                                        CONCLUSION

       For these reasons and those argued by the Plaintiff States, the Court should deny

Defendant’s Motion to Dismiss the Complaint.

Respectfully submitted,

                                                     BOIES SCHILLER FLEXNER LLP
   /s/ D. Patricia Wallace                           Jon L. Mills, Esq.*
   D. Patricia Wallace                               (Florida Bar No. 148286)
   D.C. Bar No. 888230375                            Stuart H. Singer, Esq.*
   The Wallace Law Firm PLC                          (Florida Bar No. 377325)
   2920 W. Broad Street #C13                         Joshua D. Riley, Esq.
   Richmond, VA 23230                                (DC Bar No. 1026900)
   Tel: (804) 239-9160                               Vanessa Tussey*
   E-Mail: wallace@twlawplc.com                      (Florida Bar No. 125147)
                                                     Ana Carolina Varela*
                                                     (Florida Bar No. 0123069)
                                                     401 East Las Olas Boulevard, Suite 1200
                                                     Fort Lauderdale Florida 33301
                                                     Telephone: (954) 356-0011
                                                     Facsimile: (954) 356-0022
                                                     Email: ssinger@bsfllp.com
                                                     Email: jmills@bsfllp.com
                                                     Email: jriley@bsfllp.com
                                                     Email: vtussey@bsfllp.com
                                                     Email: avarela@bsfllp.com
                                                     Email: ftleserve@bsfllp.com

                                       Attorneys for Amici

*Pro Hac Vice Motions Pending



                                                21
       Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 27 of 29

                                                                    Case No. 1:20-CV-00242(RC)


                                CERTIFICATE OF SERVICE

        I hereby certify that on June 29, 2020, I electronically filed a true and correct copy of

the foregoing proposed Brief with the Clerk of Court by using the appellate CM/ECF system,

which will send notice of such filing to all registered users of the CM/ECF system who are

parties to this case.



                                                             /s/ D. Patricia Wallace




                                                22
Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 28 of 29




                        EXHIBIT A
Case 1:20-cv-00242-RC Document 66-1 Filed 06/29/20 Page 29 of 29
